DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
Applicant’s amendments, filed 03/24/2021 to claims 24-46 are accepted. In this amendment, Claims 24-46 have been amended. Regarding Claim 1-23: cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-27 and 38-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garvey et al. (US 20140324367).

Regarding 24. Garvey teaches a system for monitoring a turbine ([0352]) in a power generation environment (fig. 1), comprising: 
a plurality of sensors disposed to sense conditions (conditions:[0012], [0315], [0323]) of the turbine, wherein each sensor of the plurality of sensors produces a (82a-d: fig. 1; conditions:[0012], [0315], [0323]); and 
a crosspoint switch (96: fig.1)having a plurality of inputs (8 input: fig.1) and a plurality of outputs(4 output: fig. 1), wherein the analog signals produced by the plurality of sensors connect to a portion of the plurality of inputs(82 a-d: fig. 1; [0261]); 
wherein the crosspoint switch is configurable to route a portion of the analog signals representing sensed conditions of the turbine(82a-d: fig. 1; conditions:[0012], [0315], [0323]) to the plurality of outputs (4 output: fig. 1).

Regarding 25. Garvey further teaches the sensed conditions are at least one of a relative shaft vibration, an absolute vibration of bearings, a turbine cover vibration, a thrust bearing axial vibration, a stator core vibration, a stator bar vibration, or a stator end winding vibration conditions:[0012], [0315], [0323]).

Regarding 26. Garvey further teaches the plurality of sensors are analog sensors (82a-d: fig. 1).

Regarding 27. Garvey further teaches the plurality of inputs (8) of the crosspoint switch are communicatively coupled to the analog sensors (82a-d: fig. 1), and the plurality of outputs (4) of the crosspoint switch are communicatively coupled to a data collection network (98: fig.1).

Regarding 38. Garvey teaches a computer-implemented method for monitoring a turbine ([0352]) in a power generation environment (fig. 1),
 the method comprising: sensing conditions (conditions:[0012], [0315], [0323]) of the turbine such that each sensor of a plurality of sensors produces a corresponding analog signal representative of a sensed condition(82a-d: fig. 1; conditions:[0012], [0315], [0323]); 
connecting the analog signals produced by the plurality of sensors (82 a-d: fig. 1; [0261]) to a portion of a plurality of inputs of a crosspoint switch (8 input: fig.1); 
and configuring the crosspoint switch to route a portion of the analog signals representing sensed conditions of the turbine (82a-d: fig. 1; conditions:[0012], [0315], [0323]) to a plurality of outputs of the crosspoint switch(4 output: fig. 1).

Regarding 39. Garvey further teaches the sensed conditions are at least one of a relative shaft vibration, an absolute vibration of bearings, a turbine cover vibration, a thrust bearing axial vibration, a stator core vibration, a stator bar vibration, or a stator end winding vibration (conditions:[0012], [0315], [0323]).

Regarding 40. Garvey further teaches the connecting the analog signals produced comprises routing a portion of the analog signals (82a-d: fig. 1) along a plurality of analog signal paths by connecting the analog signals (82-86-88-92: fig. 1) individually to the plurality of inputs of the crosspoint switch (8).

Regarding 41. Garvey further teaches the configuring the crosspoint switch comprises configuring the crosspoint switch with data routing information from a data collection template for an industrial environment routing, and wherein routing the portion of the analog signals includes routing with the crosspoint switch the portion of the analog signals to a portion of the plurality of analog signal paths ([0262]-[0261][0012], [0315], [0323]).

Regarding 42. Garvey further teaches converting an analog signals input to the crosspoint switch into a representative digital signal output from the crosspoint switch(92 a-92 h: fig.1; [0261]-[0262]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28, 30-36 and 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garvey in view of O'Connor et al.( US 2005/0246140)(hereinafter O'Connor) supported by Maxi (High-Current, 25Ω, SPDT, CMOS Analog Switches, 2007).

Regarding 28. Garvey does not explicitly teach the crosspoint switch comprises at least one of a high current output drive circuit suitable for routing an analog signal along a path interposed between at least one of the plurality of inputs and at least one of the plurality of outputs.
However, O'Connor et al.( US 2005/0246140)(hereinafter O'Connor) supported by Maxi (High-Current, 25Ω, SPDT, CMOS Analog Switches, 2007) teaches the crosspoint switch comprises at least one of a high current output drive circuit  (CMOS switch: [0089], supported by Maxi)  suitable for routing an analog signal along a path interposed between at least one of the plurality of inputs and at least one of the plurality of outputs([0089], fig. 5a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Garvey, the crosspoint switch comprises at least one of a high current output drive circuit suitable for routing an analog signal along a path interposed between at least one of the plurality of inputs and at least one of the plurality of outputs, as taught by O'Connor, so as to allow sensor system to encompass less expensive, and less complex signal processing electronics, that can efficiently de-randomize, process and digitize the pulses from a large number of detector units, at a high rate..

Regarding 30. The modified Garvey does not explicitly teach at least one additional crosspoint switch, and wherein the crosspoint switches are configured to facilitate switching between inputs of any of the crosspoint switches to outputs of any of the crosspoint switches.
(figs. 5a-c; [0089]-[0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Garvey, at least one additional crosspoint switch, and wherein the crosspoint switches are configured to facilitate switching between inputs of any of the crosspoint switches to outputs of any of the crosspoint switches, as taught by O'Connor, so as to allow sensor system to encompass less expensive, and less complex signal processing electronics, that can efficiently de-randomize, process and digitize the pulses from a large number of detector units, at a high rate..

Regarding 31. The modified Garvey does not explicitly teach the crosspoint switch is configured to selectively power up or down portions of at least one of the crosspoint switch or circuitry associated with the crosspoint switch.
However, O'Connor teaches the crosspoint switch is configured to selectively power up or down portions of at least one of the crosspoint switch or circuitry associated with the crosspoint switch (fig. 5a, [0089]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Garvey, the crosspoint switch is configured to selectively power up or down portions of at least one of the crosspoint switch or circuitry associated with the crosspoint switch, as taught by O'Connor, so as to 

Regarding 32. O’Connor further teaches the portions of the crosspoint switch that are selectively powered up or down include outputs, inputs, and sections of the crosspoint switch(fig. 5a-c; [0089]-[0090]).

Regarding 33. O’Connor further teaches the crosspoint switch further comprises a modular structure that separates portions of the crosspoint switch into independently powered sections (32: fig. 1; [0094], [0095]; [0142]).

Regarding 34. The modified Garvey does not explicitly teach each of the plurality of inputs of the crosspoint switch is selectively couplable to at least one of the plurality of outputs.
However, O'Connor teaches each of the plurality of inputs of the crosspoint switch is selectively couplable to at least one of the plurality of outputs (fig. 5a-c; [0089]-[0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Garvey, each of the plurality of inputs of the crosspoint switch is selectively couplable to at least one of the plurality of outputs, as taught by O'Connor, so as to allow sensor system to encompass less expensive, and 

Regarding 35. Garvey further teaches a plurality of analog signal sources(82a-d: fig. 1), each communicatively coupled to at least one of the plurality of inputs of the crosspoint switch (input 8: fig. 1); alternately,
O’Connor further teaches a plurality of analog signal sources, each communicatively coupled to at least one of the plurality of inputs of the crosspoint switch (12: fig. 1).
Regarding 36. Garvey further teaches a data communication network (98 a-d: fig. 1) communicatively coupled to at least one of the plurality of outputs of the crosspoint switch (output 4: fig. 1).

Regarding 44. Garvey teaches a system for monitoring a turbine ([0352])  in a power generation environment(fig. 1), comprising: 
a plurality of sensors disposed to sense conditions (conditions:[0012], [0315], [0323]) of the turbine, wherein each sensor of the plurality of sensors produces a corresponding analog signal representative of a sensed condition(82a-d: fig. 1; conditions:[0012], [0315], [0323]);  
and a switch (96: fig.1) having a plurality of inputs (8 input: fig.1) and a plurality of outputs(4 output: fig. 1), 
wherein the analog signals produced by the plurality of sensors connect to a portion of the plurality of inputs(82 a-d: fig. 1; [0261]); 
(82a-d: fig. 1; conditions:[0012], [0315], [0323]) to the plurality of outputs (4 output: fig. 1);
 wherein the plurality of inputs of the switch are communicatively coupled to the plurality of analog sensors(82 a-d: fig.1), and the plurality of outputs of the switch are communicatively coupled to a data collection network (98 a-d: fig. 1); 
Garvey does not explicitly teach the crosspoint switch comprises at least one of a high current output drive circuit suitable for routing an analog signal along a path interposed between at least one of the plurality of inputs and at least one of the plurality of outputs.
However, O'Connor et al.( US 2005/0246140)(hereinafter O'Connor) supported by Maxi (High-Current, 25Ω, SPDT, CMOS Analog Switches, 2007) teaches the crosspoint switch comprises at least one of a high current output drive circuit  (CMOS switch: [0089], supported by Maxi)  suitable for routing an analog signal along a path interposed between at least one of the plurality of inputs and at least one of the plurality of outputs([0089], fig. 5a).

Regarding 45. Garvey further teaches the sensed conditions are at least one of a relative shaft vibration, an absolute vibration of bearings, a turbine cover vibration, a thrust bearing axial vibration, a stator core vibration, a stator bar vibration, or a stator end winding vibration (conditions:[0012], [0315], [0323]).

Claim 29 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garvey  in view of O'Connor et al.( US 2005/0246140)(hereinafter O'Connor)  supported by Maxi, as applied on claims 28 and 44, further in view of  in view of Nishii et al. (US 5,465,162).

Regarding claims 29 and 46. The modified Garvey does not explicitly teach the crosspoint switch further comprises a plurality of interconnected relays that facilitates routing the plurality of inputs to the plurality of outputs with restricted signal loss.
However, Nishii teaches the crosspoint switch further comprises a plurality of interconnected relays that facilitates routing the plurality of inputs to the plurality of outputs with restricted signal loss (h1, h2: fig. 2; col. 3, l. 7-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Garvey, the crosspoint switch further comprises a plurality of interconnected relays that facilitates routing the plurality of inputs to the plurality of outputs with restricted signal loss, as taught by Nishii, so as to control the input signal with high sensitivity.

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garvey in view of O'Connor et al.( US 2005/0246140)(hereinafter O'Connor) in view of Nishii et al. (US 5,465,162), as applied on Claim 36, further in view of Hu et al. (US 2018/0364785)

Regarding 37. Garvey further teaches at least another one of the plurality of outputs comprises a digital output (98 a: fig.1);
O’Connor further teaches at least another one of the plurality of outputs comprises a digital output (34: fig. 1]).
The modified Garvey does not explicitly teach at least one of the plurality of outputs comprises an analog output.
However Hu teaches at least one of the plurality of outputs comprises an analog output (output analog voltage signals: abstract; [0043]-[0044])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Garvey, at least one of the plurality of outputs comprises an analog output, as taught by Hu, so as to detect pattern of the input signal with high sensitivity.

Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garvey, in view of Hu et al. (US 2018/0364785).

Regarding 43. Garvey does not explicitly teach providing an analog signal output from the crosspoint switch in response to at least one of the analog signals input to the crosspoint switch.
However Hu teaches providing an analog signal output from the crosspoint switch in response to at least one of the analog signals input to the crosspoint switch (output analog voltage signals: abstract; [0043]-[0044]).
.
Response to Argument 
Applicant’s arguments, Applicants had filed arguments on 03/24/2021 in response to the 102 rejection with respect to Claim 24-46 have been considered but are moot because argument is directed to amendment which is not considered before and a new ground(s) of rejections has been applied on the amended limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864